Citation Nr: 1226602	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for sexual dysfunction, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for back pain, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, two sons, brother, and friend


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, with additional reserve service.

This matter comes before the Board of Veterans' Appeals  (Board) from May 2006, August 2007, and February 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the claims currently on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2009.  A transcript of that hearing has been associated with the Veteran's claims file.

This case was previously before the Board in January 2010, at which time it was remanded for further development to include VA medical examinations for the service connection claims.  Those examinations have been accomplished, which the Board finds are adequate for resolution of his tinnitus claim.  All other development directed for the tinnitus claim by the Board's January 2010 remand appears to have been accomplished.  Accordingly, a new remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board does find that further development is still required with respect to the claims for service connection for sexual dysfunction, headaches, joint and back pain, and fatigue.  Accordingly, those claims are once again REMANDED to the RO via the Appeals Management Center in Washington, D.C.

As an additional matter, the Board notes that when this case was previously before it in January 2010 it also included claims of service connection for hypertension, a skin disability, immune thrombocytopenic purpura (ITP), and a psychiatric disability.  However, the Board denied service connection for hypertension in January 2010, and nothing indicates the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Therefore, that issue has been resolved, and is no longer before the Board for adjudication.  Service connection was established for a psychiatric disability and ITP by a November 2011 rating decision, and for a skin disability by a January 2012 rating decision.  Nothing indicates the Veteran has disagreed with the initial ratings assigned for those disabilities or the effective dates.  Therefore, those issues have been resolved and is not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Service connection was previously denied for a bilateral eye disability by November 2005 and the May 2006 rating decisions.  The Veteran was informed of those decisions, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for a bilateral eye disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The competent medical evidence shows the Veteran developed cataracts secondary to his service-connected skin disorder.

4.  The record shows the Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current tinnitus was incurred in or otherwise the result of his service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a bilateral eye disability, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection is warranted for bilateral cataracts, secondary to service-connected skin disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  Service connection is not warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a bilateral eye disability, and that service connection is ultimately warranted for such a disability.  Therefore, no further discussion of the duty to notify is warranted in this case as any deficiency has been rendered moot.

Regarding the other appellate claims, the record reflects the Veteran was sent compliant notification via letters dated in August 2005, August 2006, August 2007, and January 2010.  Although all of these letters were not sent prior to the initial adjudication of the claims, they were all sent prior to the most recent adjudication below via a March 2012 supplemental statement of the case.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That development cures any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Taken together, the aforementioned notice letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  Therefore, that correspondence fully complied with the notice requirements.  38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, the Veteran was provided with the information regarding disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once that has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (2011).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims adjudicated by this decision, the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining that evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied regarding the tinnitus claim.  The Veteran's service medical records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  He has not identified outstanding evidence which has not been obtained.

The Board notes that the Veteran was accorded a VA medical examinations regarding his tinnitus claim in December 2006, March 2010, with addenda in August 2011 and January 2012.  The Board finds those examinations contain sufficient information for resolving the tinnitus claim.  As the findings were based upon examination of the Veteran and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds that they are supported by an adequate foundation.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, that reasonable doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Board observes that the issues that are the focus of this case involve medically complex issues, particularly as they involve issues of undiagnosed illnesses.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Competent medical evidence is necessary to substantiate these claims.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2011).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

New and Material Evidence

Service connection was previously denied for a bilateral eye disability by November 2005 and May 2006 rating decisions.  The Veteran was informed of these decisions, including his right to appeal.  Further, he initiated an appeal to the extent these decisions denied service connection for a skin disorder.  However, he did not initiate an appeal to the denial of service connection for a bilateral eye disability.  Therefore, the denials are final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  To reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The phrase raises a reasonable possibility of substantiating the claim enables rather than precluding reopening.  The regulation is designed to not require new and material evidence as to each previously unproven element of a claim.  38 C.F.R. § 3.159(c)(4) (2011); Shade v. Shinseki, 24 Vet. App. 110 (2010)

Here, the evidence of record at the time of the last prior denial includes statements from the Veteran, his service medical records, and post-service medical records which cover a period through 2006.

The Veteran essentially indicated that his eye problems originated while he was on active duty in the Persian Gulf.  A lay statement from his spouse dated in November 2005 noted that he did not have eye problems prior to service in the Persian Gulf.

The Veteran's service medical records indicate that on a September 1986 Report of Medical History completed at the time of his enlistment into the Reserves, he reported that he did not wear glasses or contact lenses, and that he had not experienced eye trouble.  His uncorrected visual acuity was 20/20 for both eyes on the concurrent examination report.  Subsequent records dated in April 1987 indicate that his uncorrected visual acuity was 20/25- for the right eye, and 20/20 for the left.  Records dated in December 1990 indicate that his uncorrected visual acuity was 20/20-1 for the right eye, and 20/20 for the left eye.  No prescription was needed.  On Reports of Medical History completed in December 1990 and April 1991, the Veteran continued to indicate he did not wear glasses or contact lenses, nor had he experienced eye trouble.  His eyes were clinically evaluated as normal on an April 1991 service examination.  His uncorrected visual acuity on this examination was noted as 20/20-2 for the right eye, and 20/20 for the left.  No chronic eye disability was noted on those examinations.

An October 2005 VA eye examination noted that the Veteran had cataract surgery in both eyes roughly two years earlier, and that prior to that operation he had gradual onset of decreased visions in both eyes.  Since the surgery, his vision improved, and he had no specific eye complaints.  His uncorrected visual acuity at distance was 20/40 for both eyes, and at near 20/30 for both eyes.  Diagnoses were pseudophakic, both eyes; and posterior vitreous detachment, both eyes.  Moreover, the examiner stated that no specific eye disease was present at the examination.  The Veteran was noted as being pseudophakic, which the examiner stated was curious for his age.  Nevertheless, the Veteran maintained good visual acuity and no eye complaints post cataract surgery.  Further, it was noted that the Veteran could not elaborate an etiology for the early onset of cataracts, and the examiner could not elicit any other exam findings to explain cataracts at that age.

The November 2005 rating decision denied service connection for bilateral eye condition as due to an undiagnosed illness, finding that this disability was determined to result from a known clinical diagnosis of cataracts, which neither occurred in nor were caused or aggravated by service.

Private medical records on file at the time of the May 2006 rating decision include those from a dermatologist which indicated that the Veteran's cataracts were caused by his chronic eczema.  Moreover, in the May 2006 rating decision, it was specifically stated that the claim was being denied because he had a known clinical diagnosis of cataracts, and that those resulted due to your skin condition which at that time was found not to be due to service.  In short, there was competent medical evidence that the Veteran developed cataracts secondary to his skin disorder.  Moreover, VA already made an affirmative finding that was the case in the May 2006 rating decision.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability, but only that degree, above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Although the service connection was not in effect for a skin disorder at the time of the prior denials, service connection was established for eczema by the January 2012 rating decision.  

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a bilateral eye disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. § 3.156(a) (2011).

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now adjudicate the merits of the underlying service connection claim.

The competent medical evidence shows the Veteran developed cataracts secondary to his service-connected skin disorder.  No competent medical evidence is of record which specifically refutes that finding.  Further, as detailed in the May 2006 rating decision, VA has previously acknowledged that such was the case.  An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C.A. § 5107(b) (West 2002).  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence' in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for bilateral cataracts, secondary to his service-connected skin disorder.  38 C.F.R. § 3.102 (2011); 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Tinnitus is a known clinical diagnosis, and is not otherwise recognized as entitled to presumptive service connection pursuant to the undiagnosed illness provisions.   38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Therefore, no further consideration of those provisions is warranted in the instant case.

The Veteran has contended that the onset of his tinnitus was around 1991 after he was discharged from service.  His military occupational specialty (MOS) was food service specialist, but he reported that he sometimes performed other jobs as needed. 

The Veteran's service treatment records contain no findings indicative of tinnitus, or other hearing problems during his military service.  For example, his ears were consistently evaluated as normal on service examinations, to include in April 1991.  The first competent medical findings of tinnitus are several years after his separation from service.  

Normal medical findings at the time of separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that at a December 2006 VA examination, the Veteran stated that during his service in Saudi Arabia, he was exposed to the noise of distant explosions in the form of scud missiles coming from Kuwait that were located over a mile away.  The examiner found that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure because the Veteran's military noise exposure had not been significant. 

In an undated letter, the Veteran's private physician opined that since the Veteran's severe polyneuropathy had been found to be due to exposure to Gulf War toxins, his chronic tinnitus had most likely also been caused by his exposure to Gulf War toxins.

In view of the foregoing, the Board directed that new examinations be accorded to the Veteran to determine if his current tinnitus was due to in-service noise exposure or Gulf War toxins.

At a March 2010 VA audio examination, the Veteran was found to have tinnitus, but normal bilateral hearing.  The examiner opined that tinnitus was less likely as not (less than 50/50 probability) caused by or a result of noise exposure during military service.  In support of that opinion, the examiner noted that the Veteran was not enrolled in a hearing conservation program; his active duty time was for six months; he denied the presence of tinnitus in private exams in 2005 and 2008, and did not report it during numerous other physician visits privately or at the VA: and he had other contributing factors to tinnitus such as hypertension and medications.  Regarding whether tinnitus was due to Gulf War toxins, it was indicated that ENT would be the clinician to provide that opinion.

The Board observes that the Veteran was also accorded a VA ear disease examination in March 2010, but no opinion was promulgated regarding the etiology of the diagnosed tinnitus.  Similarly, a May 2010 VA general medical examination also diagnosed tinnitus, but provided no opinion regarding the etiology thereof.

In an August 2011 VA addendum, it was opined that tinnitus was less likely as not related to Gulf War toxins.

In a February 2012 addendum to the VA examination, it was noted that clarification had been requested as to whether the tinnitus was due to in-service noise exposure or Gulf War toxins.  It was opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The prior March 2010 VA audiology examination and August 2011 VA addendum was summarized as the rationale in support of this opinion.

In summary, the record indicates the Veteran was not shown to have tinnitus by competent medical evidence until years after service, and denied having tinnitus in medical records dated in 2006 and 2008; and the majority of competent medical clinicians who have evaluated this case has concluded that it is not due to service, to include noise exposure or Gulf War toxins.  The only medical opinion which supports the claim did not provide a rationale.  Furthermore, that positive opinion is outweighed by numerous negative opinions that find that the Veteran's tinnitus is not related to his service, to noise exposure in service, or to toxin exposure during service.  Therefore, the Board finds that the VA medical opinions that are against the claim are entitled to more weight.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As the preponderance of the evidence is against this claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a bilateral eye disability, the claim is reopened.

Service connection for bilateral cataracts, secondary to a service-connected skin disability, is granted.

Service connection for tinnitus is denied.




REMAND

The Veteran has essentially contended that he has joint pain, back pain, and fatigue due to an undiagnosed illness incurred as a result of his service in the Persian Gulf.

Regarding the Veteran's claims for service connection for joint pain and back pain, the Veteran testified at his August 2009 Board hearing that he suffered from pain in his back, shoulders, knees, ankles, fingers, and toes that often caused him to lose his balance.  He complained that after sitting, his joints became stiff.  He reported that during service his duties involved heavy lifting when he unloaded trucks and put up tents.

The Veteran's service medical records do not appear to contain any findings indicative of chronic joint or back pain, or fatigue.  Further, the first competent medical evidence documenting such complaints were years after service, which is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

No competent medical opinion appears to be of record which relates the Veteran's complaints of joint and back pain to his service, to include as due to an undiagnosed illness.  In a September 2007 private medical report, which diagnosed chronic fatigue, the physician suspected that the chronic fatigue was multifactorial in etiology secondary to chronic disease, sleep disturbance, and depression.  The physician noted that the Veteran's medical history was suspicious for probable obstructive sleep apnea and possible shift worker syndrome as primary causes for his insufficient sleep and also stated that there might be an element of periodic limb movement disorder as well.  The physician opined that the Veteran's concerns about having Gulf War Syndrome were valid since chronic fatigue symptoms and cognitive dysfunction had been described with the syndrome.  The physician concluded that Gulf War Syndrome remained in the differential. 

In the January 2010 remand, the Board concluded that it remained unclear whether the Veteran's joint and back pain were related to his military service, whether he warranted a diagnosis of chronic fatigue syndrome, and also whether any fatigue disability was related to his period of service.  In order to make an accurate assessment of the Veteran's entitlement to service connection for those disabilities, the Board concluded it was necessary to obtain a VA examination that included Gulf War examination protocols addressing these claims.  The examiner was to state whether or not the Veteran had any joint pain or back pain due to an undiagnosed illness, or whether any reported joint and back pain can be attributed to a known medical causation.  Regarding fatigue, the examiner was to state whether or not the Veteran had fatigue due to an undiagnosed illness, or whether his reported fatigue could be attributed to any known medical causation; and whether or not the Veteran warranted a diagnosis of chronic fatigue syndrome.

A May 2010 VA medical examination noted that the Veteran did not have any of the triggers for a diagnosis of fibromyalgia.  He was also diagnosed with carpal tunnel syndrome, and seasonal allergies.  Further, an August 2011 addendum opined that the seasonal allergies were less than likely as not related to Gulf War toxins, and provided rationale in support thereof.  However, seasonal allergies was not one of the issues on appeal, unless the examiner was indicating these allergies were the cause of the Veteran's fatigue.  That is not clear from the evidence of record.  Moreover, none of the examinations or addendums contains specific findings as to whether the Veteran has any joint or back pain due to an undiagnosed illness, whether any such reported pain could be attributed to service; whether he warrants a diagnosis of chronic fatigue syndrome, whether fatigue was due to an undiagnosed illness, and whether his reported fatigue could be attributed to a known clinical diagnosis.  Therefore, those examinations are not in compliance with the Board's remand directives on the claims of service connection for joint pain, back pain, and fatigue.

Where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance, and further remand is mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, a remand is required to obtain a VA examination that supplies the requested information.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

With respect to the sexual dysfunction and headaches claims, the VA medical examinations and addendums conducted on remand have raised the possibility that those disabilities may be secondary to already service-connected disabilities.  For example, in a January 2012 VA addendum, the examiner noted that after discussing the erectile dysfunction with the Veteran, the Veteran believed it was related to his depression and not to a Gulf War syndrome.  Although a note attached to the addendum states that was the Veteran's opinion, not the examiner, it does not change the fact that it raises the issue of secondary service connection.  38 C.F.R. § 3.310 (2011).  Further, in a March 2012 addendum, it was stated that headaches were considered to be a specific diagnosed condition with etiology possibly linked with ITP or with stress.  That also raises the issue of secondary service connection.  38 C.F.R. § 3.310 (2011).  However, neither the VA examinations or addendums specifically address secondary service connection.  Therefore, examination is required for clarification.

Since new examinations are necessary, the Veteran is hereby informed that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

The Board further finds that any outstanding treatment records regarding the claimed disabilities should be obtained while on remand.  Moreover, the Veteran should be provided with notification that explains how to substantiate a claim of secondary service connection.

Accordingly, this case is REMANDED for the following:

1.  Send the Veteran notice that includes an explanation as to the information or evidence needed to establish secondary service connection.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §§ 3.159(b), 3.310 (2011).

2.  Request that the Veteran provide the names and addresses of all medical care providers who have recently treated the Veteran for his claimed joint pain, back pain, fatigue, sexual dysfunction, and headaches.  After securing any necessary release, obtain those records not on file.

3.  After obtaining any additional records to the extent possible, schedule the Veteran for a  VA examination to address the etiology of any claimed joint pain, back pain, fatigue, sexual dysfunction, and headaches.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  The examiner or examiners must provide the following information:

(a) In regard to the joint and back pain, the examiner must state whether or not the Veteran has any joint pain or back pain due to an undiagnosed illness, or whether any reported joint and back pain can be attributed to a known medical causation.

(b) If any claimed joint or back pain is determined to be attributable to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred during military service or is the result of any exposure to Gulf War toxins during service.  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.

(c) In regard to the fatigue, the examiner must state or not the Veteran has fatigue due to an undiagnosed illness or whether his reported fatigue can be attributed to any known medical causation.  Specifically, the examiner must state whether or not the Veteran warrants a diagnosis of chronic fatigue syndrome.

(d) If any claimed fatigue disorder is determined to be attributable to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred during military service or is the result of any exposure to Gulf War toxins during his service.  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.

(e) In regard to sexual dysfunction, the examiner must state whether it is attributed to a known medical causation.

(f) In regard to sexual dysfunction, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the condition was caused or aggravated by an already service-connected disability, to include the service-connected psychiatric disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond the natural progression of the disorder.

(g) In regard to headaches, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the condition was caused or aggravated by an already service-connected disability, to include the service-connected ITP or psychiatric disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond the natural progression of the disorder.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


